Order unanimously reversed, without costs of this appeal to either party, claimant’s motion to file a late *907notice of claim denied and defendants’ motion to dismiss the claim granted, without costs. Memorandum: See New York State Thruway Auth. v. Ashley Motor Ct., 10 N Y 2d 151; Empire Outdoor Advertising Co. v. New York State Thruway Auth., 25 A D 2d 498, app. dsmd. 17 N Y 2d 730. (Appeal from order of Court of Claims, denying defendants’ motion to dismiss the claim and granting claimant’s motion to file late claim.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.